Citation Nr: 9914929	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-05 656	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to June 1973 
and periods of active duty for training with the Army 
National Guard from January 1975 to April 1993.  This matter 
came to the Board of Veterans' Appeals (Board) on appeal from 
a January 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In 
January 1997 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDING OF FACT

The claim of entitlement to service connection for MS is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for MS is not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his diagnosed MS started "flaring 
up" during his active duty for training periods in the 
National Guard.  His claim was remanded in January 1997 to 
acquire service medical records and the dates of his active 
duty for training periods.  At that time he was advised that 
his claim lacked medical evidence that his MS was incurred 
during a period of active duty for training in the National 
Guard or that it had its onset during his active military 
service.  He was advised that such information should be 
submitted to well ground his claim. 

Factual Background

Although the RO has made several requests for the veteran's 
service medical records, none are available for his initial 
active military service from May 1969 to June 1973.  

Private treatment records show that the veteran initially 
complained of blurred vision in April and May 1987.  At 
first, the examiner opined that his symptoms sounded like 
Uhthoff's syndrome related to MS and the diagnoses were rule 
out neurologic disorder and rule out MS.  However, a follow-
up neurology progress note shows a diagnosis of transient 
episodes of blurring in the right eye with no strong 
neurological abnormalities. 

A September 1993 letter from the veteran's private physician, 
Cameron C. Olson, M.D., notes that the veteran had been 
diagnosed with MS in August 1992.  The physician further 
noted that the veteran had symptoms prior to that date, 
"around 8-10."  His condition at the time was one of 
progressive deterioration. Also of record are copies of 
medical reports of subsequent treatment received by the 
veteran for MS.

There was no response to VA's requests to the Illinois 
Department of Military Affairs or to the veteran regarding 
the dates of his active duty for training periods. He was 
discharged from the Illinois Army national Guard in April 
1993.


Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Active military, naval, or 
air service includes any period of active duty for training 
during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(21) and (24); 38 C.F.R. § 3.6(a).  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

A specified chronic disease will be presumed to have been 
incurred in service if it became manifest to a compensable 
degree within the allotted time after the veteran's 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  Multiple sclerosis, a chronic disease for 
purposes of this presumption, must have become manifest to a 
compensable degree within seven years of the date of 
separation.  38 C.F.R. § 3.307(a)(3).

Before the Board may address the merits of the veteran's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, "[A] person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded." 38 U.S.C. § 5107(a); Carbino v. 
Gober, 10 Vet.App. 507 (1997); Anderson v. Brown, 9 Vet.App. 
542, 545 (1996). A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 5107(a) 
]." Murphy v. Derwinski, 1 Vet.App. 79, 81 (1990). In Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992), the Court held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must 'justify a belief by a fair and impartial 
individual' that the claim is plausible." For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. See Anderson, supra; Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed.Cir.1996) 
(table). If the claim is not well grounded there is no duty 
to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

Reviewing the evidence of record, the Board finds that the 
veteran's claim of entitlement to service connection for MS 
is not well grounded.  In this respect the evidence shows 
that he was first diagnosed with MS in August 1992.  The 
objective medical evidence further shows that he may have 
first demonstrated MS symptoms in April 1987.  Moreover, 
presuming without conceding, that the private physician's 
September 1993 letter indicated that the veteran first 
exhibited MS symptoms 8-10 years before his initial MS 
diagnosis, this was still well beyond the seven year 
presumptive period after his discharge from active duty in 
1973.  

Although the veteran contends that his MS symptoms started 
flaring up while he was performing his duties with the 
National Guard, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is no medical or other competent evidence of record 
suggesting that the veteran's MS had its onset during any 
active duty for training period or that his MS is related to 
his period of active duty or any active duty for training 
period. 

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim for service 
connection for MS.  Thus, the duty to assist is not triggered 
and VA has no obligation to further develop the veteran's 
claim as requested by his representative.  See Epps v. Gober, 
126 F. 3d 1464 (1997).

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for MS is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

